         Case 7:19-cr-00666-KMK Document 72 Filed 11/24/19 Page 1 of 1

LAW OFFICES OF JILL R. SHELLOJA EMO                                         ENDORSED
Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004

                                   November 24, 2019


BYECFONLY
The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quaropas Street
White Plains, NY 10601

      RE:     United States v. Bert Hickso~ 19 Cr. 666 (KMK)

Dear Judge Karas:

       On September 19, 2019, I was appointed pursuant to the Criminal Justice Act to
represent Bert Hickson. On Wednesday, November 20, Howard Greenberg entered an            ~
appearance as retained counsel on Mr. Hickson's behalf. Accordingly, I respectfully request
permission to withdraw from this representation.

      Thank you for your consideration.

                                            Respectfully submitted,

                                            JQ______
                                            Jill R. Shellow

cc:    All Counsel (by ECF)                                     G,{c,.~tJ/
       Howard Greenberg (by email)

                                                               ~      onJJ~
       Mr. Bert Hickson (by email)




                                                              /(~st~

Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203 .258.1463 / Admitted: NY, CT, DC
